internal_revenue_service number release date index numbers ---------------------- --------------------------------- -------------------------------------- ------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------- id no ----------------- telephone number --------------------- refer reply to cc corp b06 plr-133662-09 date date ty ------------ ty ------------ legend parent ------------------------------------------------------------------------------------ -------------------------------------------------- ------------------------------------------ target ---------------------------------------------------------- -------------------------------------------------- ---------------- oldco ---------------------------------------------------------- -------------------------------------------------- ------------------- newco state x business a business b ----------------------------------------------------- ------------ ----------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ------------------- dollar_figurex --------------- plr-133662-09 dollar_figurey z effective time dear ------------- ------------------ ----- ------------------------------------------------------- this letter responds to your date letter from your authorized representatives requesting rulings on certain federal_income_tax consequences of a proposed transaction the information provided in this letter is summarized below parent is an exempt_organization described in sec_501 and is not a private_foundation by virtue of being described in sec_509 parent owns all of the outstanding shares of target common and preferred_stock collectively the target stock target has engaged in business a since target is a holding_company that owns joint ventures but has no domestic subsidiaries and thus files a stand-alone federal_income_tax return target expects to have approximately dollar_figurex of net_operating_loss nol carryovers as of the end of its taxable_year ending at the effective time parent also owns all the outstanding shares of oldco common_stock the oldco stock additionally parent holds a convertible debt obligation of oldco the oldco convertible debt oldco and its taxable subsidiaries engage in business b because parent is not an includible_corporation within the meaning of sec_1504 oldco files a consolidated federal_income_tax return as the common parent of the oldco group the oldco group expects to have approximately dollar_figurey of nol carryovers as of the end of its taxable_year ending at the effective time for what it represents to be valid business reasons parent proposes to combine business a and business b under the following integrated multi-step plan collectively the transactions in the order prescribed and with the intent to achieve a particular end result step sec_2 through will occur at the effective time step parent will incorporate newco step parent will contribute all of the oldco stock to newco step oldco will convert under state x law from a corporation into a limited_liability_company with a single member newco immediately thereafter newco will assume all of oldco’s obligations under the oldco convertible debt step parent will contribute all of the target stock to newco and newco will issue to parent additional shares of newco common_stock plr-133662-09 step target will convert under state x law from a corporation into a limited_liability_company with a single member newco there will be no dissenting shareholders to any step in the transactions oldco may transfer certain assets to a joint_venture or otherwise dispose_of these assets either prior to or subsequent to the effective time these assets are not critical to oldco’s continuing business operations such transfer or other_disposition would be unrelated to and not dependent on the transactions representations relevant to step sec_1 through as a single transaction constituting a sec_368 reorganization a b c in the transactions newco will acquire oldco’s assets in exchange for shares of the single class of newco common_stock outstanding and the assumption by newco of oldco’s liabilities including oldco’s obligations under the oldco convertible debt the number of shares of newco common_stock issued will equal the number of shares of oldco stock outstanding immediately before the acquisition and the rights and privileges of each share of newco common_stock received will be substantially the same as the rights and privileges of each common share of oldco stock surrendered therefor newco will issue only common_stock to parent and will issue no preferred_stock immediately following step sec_1 through of the transactions newco will own the same assets and have the same liabilities as oldco owned or had immediately before the transactions the newco stock received or deemed received by oldco will be distributed to the oldco shareholder parent in a complete_liquidation pursuant to a plan_of_reorganization d oldco will cease to exist for federal_income_tax purposes although it will continue to exist as a limited_liability_company for state x law purposes e f g the fair_market_value of newco stock received by the oldco shareholder parent will be equal to the fair_market_value of oldco stock surrendered in the transactions all the newco stock issued prior to step will be issued in respect of oldco stock except for a nominal number of shares issued to facilitate newco’s organization the stock ownership of newco following step sec_1 through of the transactions will be the same as the stock ownership of oldco prior to the transactions which is to say that parent will wholly own of oldco’s equity immediately before plr-133662-09 step sec_1 through of the transactions and will wholly own of newco’s equity after those steps at the effective time oldco will not have outstanding any warrants options convertible securities or any other type of right pursuant to which any person could acquire stock in oldco newco will not hold any property or have any_tax attributes including those specified in sec_381 immediately before the transactions except for i any nominal amount of assets held to facilitate newco’s organization or to preserve its existence as a corporation and ii tax_attributes related to holding such assets or proceeds at the effective time newco will have no plan or intention to sell or otherwise dispose_of any of oldco’s assets acquired in the transactions except for dispositions made in the ordinary course of business a potential transfer of assets representing less than ten percent of the fair_market_value of oldco’s total assets to a joint_venture or other party or transfers described in sec_1_368-2 oldco incurred the liabilities assumed by newco in the ordinary course of its business the liabilities will be associated with the assets transferred newco oldco and the oldco shareholder parent will pay their respective expenses if any incurred in connection with the transactions h i j k l m at the effective time oldco will not be under the jurisdiction of a court under title of the united_states_code a bankruptcy proceeding or a receivership foreclosure or similar proceeding in federal or state court within the meaning of sec_368 n at the effective time the fair_market_value of oldco’s assets transferred to newco will equal or exceed the sum of its liabilities plus the amount of liabilities if any to which its assets will be subject representations relevant to step sec_4 and as a single transaction the merger transactions constituting a sec_368 reorganization aa in the merger transactions newco will acquire target’s assets in exchange for newco common_stock and the assumption by newco of target’s liabilities newco will actually issue z shares of newco common_stock that is actual shares but newco target and parent agree to treat newco as issuing additional shares of its common_stock that is deemed shares such that the fair_market_value of such actual and deemed shares will be approximately equal to plr-133662-09 the net fair_market_value of target’s assets immediately before the acquisition and to account for the deemed shares for federal_income_tax purposes as if they were actual shares as described in the representations below bb the actual and deemed shares of newco stock received by target will be distributed to the target shareholder parent in a complete_liquidation of target pursuant to a plan_of_reorganization parent agrees to follow the methodology of sec_1_358-2 for purposes of determining its basis in its newco stock actually owned after the transactions to account for the actual and deemed shares received by target cc target will cease to exist for federal_income_tax purposes although it will continue to exist as a limited_liability_company for state x law purposes dd the fair_market_value of shares of newco stock received by the target shareholder parent will be approximately equal to the fair_market_value of target stock surrendered in the merger transactions ee neither newco nor any person related to newco within the meaning of sec_1_368-1 has a plan or intention to reacquire any of its stock issued in the merger transactions ff at least forty percent of the proprietary interest in target will be exchanged constructively for newco stock and will be preserved within the meaning of sec_1_368-1 gg during the five-year period ending at the effective time neither target nor any person related to target within the meaning of sec_1_368-1 will have acquired any target stock hh newco will acquire at least ninety percent of the fair_market_value of target’s net assets and at least seventy percent of the fair_market_value of target’s gross assets held by target immediately before the merger transactions for purposes of this representation amounts used by target to pay its reorganization expenses and amounts paid to shareholders with respect to target stock except for regular normal dividends made by target immediately before the merger transactions are included as target’s assets held immediately before the merger transactions ii jj after the merger transactions the target shareholder parent will be in control of newco within the meaning of sec_368 at the effective time and taking into account the oldco convertible debt it will assume newco will not have outstanding any warrants options convertible plr-133662-09 securities or any other type of right pursuant to which any person could acquire stock in newco that if exercised or converted would affect parent’s acquisition or retention of control of newco as defined in sec_368 kk at the effective time newco will have no plan or intention to sell or otherwise dispose_of any of target’s assets acquired in the merger transactions except for dispositions made in the ordinary course of business or transfers described in sec_1_368-2 ll target incurred the liabilities assumed by newco in the ordinary course of its business the liabilities will be associated with the assets transferred mm after the effective time newco or members of its qualified_group as defined in sec_1_368-1 will continue target’s historical business or use a significant portion of target’s historical business_assets in a business in particular newco will continue to operate business a through joint ventures in the same fashion as target operated through joint ventures nn newco target and the target shareholder parent will pay their respective expenses if any incurred in connection with the transactions oo at the effective time there will be no intercorporate indebtedness existing between target and newco that was issued acquired or will be settled at a discount pp at the effective time no party to the merger transactions will be an investment_company as defined in sec_368 and iv qq at the effective time neither newco nor target will be under the jurisdiction of a court under title of the united_states_code a bankruptcy proceeding or a receivership foreclosure or similar proceeding in federal or state court within the meaning of sec_368 rr at the effective time the fair_market_value of target’s assets transferred to newco will equal or exceed the sum of its liabilities plus the amount of liabilities if any to which its assets will be subject ss the fair_market_value of the assets of newco will exceed the amount of the liabilities of newco immediately after the merger transactions miscellaneous representations aaa i immediately before the effective time the net equity value of target stock will be greater than the net equity value of oldco stock ii immediately after the plr-133662-09 effective time more than fifty percent of the total fair_market_value of newco’s assets over the liabilities of newco and entities controlled by newco will be attributable to newco’s acquisition of target’s assets iii the target shareholder parent immediately before the effective time and as a result of owning target stock will own immediately after the effective time more than fifty percent of the fair_market_value of the outstanding_stock of newco bbb the includible corporations in the affiliated_group of which newco will be its common parent will properly elect to file a consolidated federal_income_tax return for its first taxable_year which will commence the day immediately following the effective time based upon the information submitted and the representations provided we rule as follows for federal_income_tax purposes step sec_1 through of the transactions will be viewed as if newco acquires oldco’s assets in exchange for stock of newco and the assumption of any liabilities of oldco by newco and then oldco distributes the newco stock to its shareholder in exchange for oldco stock in complete_liquidation so viewed the steps will qualify as a reorganization within the meaning of sec_368 revrul_87_27 1987_1_cb_134 oldco and newco will each be a party to reorganization within the meaning of sec_368 oldco will recognize no gain_or_loss on the transfer of its assets to newco in exchange for newco stock and the assumption by newco of oldco’s liabilities sec_361 and sec_357 oldco will recognize no gain_or_loss on the distribution of each share of newco stock to the oldco shareholder parent in exchange for each share of oldco stock sec_361 and c the oldco shareholder parent will recognize no gain_or_loss upon the receipt of newco stock in exchange for its oldco stock sec_354 the aggregate basis of the oldco shareholder parent in the shares of newco stock received as a result of step sec_1 through of the transactions will be the same as its aggregate basis in its shares of oldco stock surrendered in exchange therefor sec_358 and sec_1_358-2 the holding_period of the oldco shareholder parent in the shares of newco stock received will include the period during which it held the shares of oldco stock surrendered in exchange therefor provided that the oldco stock is held as a capital_asset on the date of the exchange sec_1223 plr-133662-09 newco will recognize no gain_or_loss on the receipt of oldco’s assets in exchange for newco stock and the assumption of oldco’s liabilities sec_1032 newco’s basis in each asset of oldco acquired will be the same as the basis of the asset in the hands of oldco immediately before the acquisition sec_362 newco’s holding_period for each asset of oldco acquired will include the period for which the asset was held by oldco sec_1223 as provided by sec_381 and sec_1_381_c_2_-1 newco will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of oldco as of the effective time any deficit in the earnings_and_profits of newco or oldco will be used only to offset the earnings_and_profits accumulated after that time pursuant to sec_381 and sec_1_381_a_-1 newco will succeed to and take into account the items of oldco described in sec_381 as of the effective time these items will be taken into account by newco subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder for federal_income_tax purposes the merger transactions will be viewed as if newco acquires target’s assets in exchange for the actual and deemed shares of newco stock and the assumption of any liabilities of target by newco and then target distributes the actual and deemed shares of newco stock to the target shareholder in exchange for target stock in complete_liquidation so viewed the steps will qualify as a reorganization within the meaning of sec_368 revrul_2004_83 2004_2_cb_157 target and newco will each be a_party_to_a_reorganization within the meaning of sec_368 target will recognize no gain_or_loss on the transfer of its assets to newco in exchange for actual and deemed shares of newco stock and the assumption by newco of target liabilities sec_361 and sec_357 target will recognize no gain_or_loss on the distribution of actual and deemed shares of newco stock to the target shareholder parent as a result of the merger transactions sec_361 and c the target shareholder parent will recognize no gain_or_loss on the receipt of actual and deemed shares of newco stock in exchange for its target stock as a result of the merger transactions sec_354 plr-133662-09 the basis of the target shareholder parent in the actual and deemed shares of newco stock received in connection with the merger transactions will be the same as its basis in the shares of target stock surrendered in exchange therefore in connection with the merger transactions allocated in the manner described in sec_1_358-2 sec_358 and sec_1_358-2 the holding_period of the target shareholder in each share of newco stock received in connection with the merger transactions will include the period during which it held the share of target stock surrendered in exchange therefor provided that the target stock was held as a capital_asset on the date of the exchange sec_1223 newco will recognize no gain_or_loss on the receipt of target’s assets in exchange for newco stock and the assumption of target’s liabilities in connection with the merger transactions sec_1032 newco’s basis in each asset of target acquired will be the same as the basis of the asset in the hands of target immediately before the merger transactions sec_362 newco’s holding_period for each asset of target acquired in connection with the merger transactions will include the period for which the asset was held by target sec_1223 as provided by sec_381 and sec_1_381_c_2_-1 newco will succeed to and take into account the earnings_and_profits or deficit in earnings_and_profits of target as of the effective time any deficit in the earnings_and_profits of newco or target will be used only to offset the earnings_and_profits accumulated after that time pursuant to sec_381 and sec_1_381_a_-1 newco will succeed to and take into account the items of target described in sec_381 as of the effective time these items should be taken into account by newco subject_to the conditions and limitations specified in sec_381 sec_382 sec_383 and sec_384 and the regulations thereunder newco’s acquisition of target’s assets in connection with the merger transactions will constitute a reverse_acquisition within the meaning of sec_1_1502-75 with newco treated as the first_corporation and target as the second corporation rev ruls 1972_1_cb_287 and 1972_2_cb_315 as a result the consolidated_group of which oldco was the common parent will cease to exist as of the effective time and the members of the oldco plr-133662-09 consolidated_group will become members of a new consolidated_group with newco as the common parent sec_1_1502-75 all taxable years of the oldco consolidated_group ending on or before the effective time will be treated as separate_return limitation years srlys with respect to the newco consolidated_group the separate_return years of target will not be treated as srlys with respect to the newco consolidated_group thus any_tax attributes of target that carry over to a taxable_year of the newco consolidated_group beginning after the effective time will not be subject_to a srly limitation because they will not have arisen in a srly any_tax attributes of the oldco consolidated_group that carry over to a taxable_year of the newco consolidated_group beginning after the effective time will be subject_to a srly limitation because they will have arisen in a srly sec_1_1502-1 in the case of those tax_attributes of the oldco consolidated_group that carry over to a taxable_year of the newco consolidated_group beginning after the effective time and that are subject_to the srly rules of sec_1_1502-21 and other provisions that incorporate those rules the srly subgroup will be composed of each member of the oldco group that will carry part of such attributes to the newco group the loss member and each other member of the oldco group that will become a member of the newco group at the same time each other member of the srly subgroup will remain in the subgroup until it ceases to be affiliated with the loss member sec_1_1502-21 in particular the context requires that newco be included in the srly subgroup as the successor to oldco sec_1_1502-21 and sec_1_1502-1 the newco consolidated_group will compute the srly limitation by including in the cumulative srly register the relevant items of income gain loss and deduction of newco and each other member of the newco consolidated_group that was also a member of the oldco consolidated_group sec_1 c and in particular newco’s items properly accounted for after the effective time will be included in the register without regard to whether the items are attributable to business a or business b the context will require the register not to include the items of income gain loss or deduction of target properly accounted for on or before the effective time that is outside the newco consolidated_group the oldco consolidated_group will be treated as the terminating group within the meaning of sec_1_1502-13 thus the newco consolidated_group will be treated as the oldco consolidated_group for purposes of applying sec_1_1502-13 to the intercompany_transactions of the terminating group sec_1_1502-13 any intercompany items and corresponding items from intercompany_transactions between members of the oldco consolidated_group will be taken into account under sec_1_1502-13 by plr-133662-09 the newco consolidated_group similarly the oldco consolidated_group will be treated as the terminating group within the meaning of sec_1 c i thus the newco consolidated_group will be treated as the surviving group for purposes of applying sec_1_1502-19 to any excess_loss_account that a member of the oldco consolidated_group will have in the stock of another member if both such members are members of the newco consolidated_group immediately after the oldco consolidated_group ceases to exist that is the day immediately following the effective time no share of newco stock will be sec_306 stock in the hands of the newco shareholder parent sec_306 and revrul_76_387 1976_2_cb_96 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office copies of this letter are being sent to your authorized representatives a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely virginia s voorhess virginia s voorhees senior technician reviewer branch office of associate chief_counsel corporate
